DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 9/19/18 has been considered.

Drawings
	The drawings filed 9/19/18 have been reviewed and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because in view of Applicant’s disclosure (paragraph [0055]), the computer program product is not explicitly limited to only statutory embodiments. The broadest reasonable interpretation of "computer program product" includes waves and signals, which are not considered statutory subject matter. The specification discloses that the “computer readable storage medium” is not to be construed as transitory signals per se (paragraph [0056]), but is silent on the computer program product. See In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).  Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a computer program product” to encompass only statutory subject matter.  (“Subject Matter Eligibility of Computer Readable Media”, 1/26/2010, Kappos) Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method for executing a composition of analytical models, the method comprising: 
creating analytical model composition definitions for a plurality of analytical models; 
receiving analytical model definitions; 
receiving an analytical model composition; 
binding the analytical model composition to the analytical model definitions; 
deploying the analytical model composition using the analytical model composition definitions; 
executing the analytical model composition; and 
returning a result of the analytical model composition.
This judicial exception, abstract idea, is not integrated into a practical application because all of the limitations recite abstract ideas that can be done as mental processes and/or with the aid of pen and paper. To further specify, a human can create a composition definition. In addition, a human can receive definitions and a model through observation. In addition, a human could perform the steps of binding, deploying, executing, and returning via mental processes and the user of pen and paper. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract idea into a practical application. There is no recitation of any computer components that perform the steps of the method. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Regarding claim 2, the additional limitation further defines the creation step of claim 1 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, the additional limitation further defines the creation step of claim 2 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, the additional limitation further defines the creation step of claim 3 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and 

Regarding claim 5, the additional limitation of collecting data is interpreted to be covered as performance of the limitation in the human mind through observation. The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. Further, collecting data is interpreted as “mere data gathering” because all uses of the collection are required for the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, the additional limitation of the model being a machine learning model is interpreted as further defining the abstract idea of claim 1 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper. The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, the additional limitation defining the analytical model definitions is interpreted as further defining the abstract idea of claim 1 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper.  The judicial exception is not integrated into a practical application. There is no recitation of any computer 

Regarding claim 8, the additional limitation defining the analytical model compositions is interpreted as further defining the abstract idea of claim 1 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper.  The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. Further, receiving data is interpreted as “mere data gathering” because all uses of the collection are required for the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, the additional limitation defining the analytical model compositions is interpreted as further defining the abstract idea of claim 1 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper.  The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. Further, collecting data is interpreted as “mere data gathering” because all uses of the collection are required for the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

claim 10, the additional limitation defining the binding of the analytical model compositions to the definitions is interpreted as further defining the abstract idea of claim 1 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper.  The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the additional limitation of further defining the selection of the model version is interpreted as further defining the abstract idea of claim 1 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper.  The judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 12, the claim recites:
A system configured to execute a composition of analytical models, the system comprising memory for storing instructions, and a processor configured to execute the instructions to: 
create analytical model composition definitions for a plurality of analytical models; 
receive analytical model definitions;
 receive an analytical model composition; 
bind the analytical model composition to the analytical model definitions;  503415-v3/3326-06500Page 23 of 26Atty. Docket No.: P201802713US01 
(3326- 06500)deploy the analytical model composition using the analytical model composition definitions; 

return a result of the analytical model composition.
This judicial exception, abstract idea, is not integrated into a practical application because all of the limitations recite abstract ideas that can be done as mental processes and/or with the aid of pen and paper. To further specify, a human can create a composition definition. In addition, a human can receive definitions and a model through observation. In addition, a human could perform the steps of binding, deploying, executing, and returning via mental processes and the user of pen and paper. 
The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Following, the receiving steps are not defined within the claim and are interpreted insignificant extra-solution activity (“mere data gathering”) because all uses of the receiving steps are required for the judicial exception. In addition, the step of ‘returning’ is additionally interpreted as insignificant extra-solution activity (insignificant application) because all uses of the receiving steps are required for the judicial exception. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

claim 13, the additional limitation further defines the creation step of claim 12 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14, the additional limitation further defines the creation step of claim 13 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the additional limitation further defines the creation step of claim 14 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the additional limitation of collecting data is interpreted to be covered as performance of the limitation in the human mind through observation. The judicial exception is not integrated into a practical application. Further, collecting data is interpreted as “mere data gathering” because all uses of the collection are required for the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, the additional limitation defining the analytical model compositions is interpreted as further defining the abstract idea of claim 12 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper.  The judicial exception is not integrated into a practical application. Further, collecting data is interpreted as “mere data gathering” because all uses of the collection are required for the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 18, the claim recites:
A computer program product for executing a composition of analytical models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
create analytical model composition definitions for a plurality of analytical models; 
receive analytical model definitions;  503415-v3/3326-06500Page 24 of 26Atty. Docket No.: P201802713US01 
(3326- 06500)receive an analytical model composition; 
bind the analytical model composition to the analytical model definitions; 
deploy the analytical model composition using the analytical model composition definitions; 
execute the analytical model composition; and 
return a result of the analytical model composition.
This judicial exception, abstract idea, is not integrated into a practical application because all of the limitations recite abstract ideas that can be done as mental processes and/or with the aid of pen and paper. To further specify, a human can create a composition definition. In addition, a human can receive 
The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Following, the receiving steps are not defined within the claim and are interpreted insignificant extra-solution activity (“mere data gathering”) because all uses of the receiving steps are required for the judicial exception. In addition, the step of ‘returning’ is additionally interpreted as insignificant extra-solution activity (insignificant application) because all uses of the receiving steps are required for the judicial exception. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 19, the additional limitation further defines the creation step of claim 18 and is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 20, the additional limitation of the model being a machine learning model is interpreted as further defining the abstract idea of claim 18 and interpreted under broadest reasonable interpretation as additionally performed in the human mind or with the use of pen and paper. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Interpretation
	Regarding independent claims 1, 12 and 18, examiner would like point out §2111.01.II (also §2144.04.IV.C) of the MPEP to applicant:
	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."
	The ‘deploying’, ‘executing’ and ‘returning’ steps of the independent claims are not reliant on the ‘binding’ step. In addition, the ‘executing’ and ‘returning’ steps are not shown to be reliant on the ‘deploying’ step. Following, the ‘returning’ step and ‘a result’ is not shown to be reliant on the ‘executing’ step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailey United States Patent Application Publication US 2019/0042286.
Regarding claim 1, Bailey discloses a method for executing a composition of analytical models, the method comprising: 
creating analytical model composition definitions for a plurality of analytical models (Bailey, para [0548], generates executable code to implement analytic model for processing); 
receiving analytical model definitions (Bailey, para [0032], I/O descriptor docker container represents analytical model definitions); 
receiving an analytical model composition (Bailey, para [0060], analytical model abstraction represents an analytical model composition); 
binding the analytical model composition to the analytical model definitions (Bailey, para [0550], with reference to fig 8 step 806, analytic model abstraction and I/O descriptor go through a binding stage); 
deploying the analytical model composition using the analytical model composition definitions (Bailey, para [0551], with reference to fig 8 step 808, input data stream represents a deployed analytical model composition); 
executing the analytical model composition (Bailey, para [0551], with reference to fig 8 step 810, processes input data steam); and 
returning a result of the analytical model composition (Bailey, para [0551], with reference to fig 8 step 812, output data stream including a score and a metric are returned from the process).

Regarding claim 2, Bailey discloses the method of claim 1. Bailey additionally discloses wherein creating the analytical model composition definitions comprises defining types of entities produced and 

Regarding claim 3, Bailey discloses the method of claim 2. Bailey additionally discloses wherein creating the analytical model composition definitions further comprises defining model types for the plurality of analytical models (Bailey, para [0073-74], libraries and/or dependencies are instantiated to permit a flexible selection of programming languages).

Regarding claim 4, Bailey discloses the method of claim 3. Bailey additionally discloses wherein creating the analytical model composition definitions further comprises defining adapters between the model types (Bailey, para [0074], language specific engines represent adapters).

Regarding claim 5, Bailey discloses the method of claim 1. Bailey additionally discloses further comprising collecting model statistics for the analytical model definitions (Bailey, para [0075], stream processor of executable code can provide statistical properties).

Regarding claim 6, Bailey discloses the method of claim 1. Bailey additionally discloses wherein the plurality of analytical models are machine learning models (Bailey, para [0105], tensorflow engine supports machine learning models).

Regarding claim 7, Bailey discloses the method of claim 1. Bailey additionally discloses wherein the analytical model definitions are received as a virtual machine (VM) image definition (Bailey, para [0029], docker container represents analytical model definitions).

claim 8, Bailey discloses the method of claim 1. Bailey additionally discloses wherein the analytical model composition are received as a text document (Bailey, para [0184], json document represents a text document).

Regarding claim 12, Bailey discloses a system configured to execute a composition of analytical models, the system comprising memory for storing instructions, and a processor configured to execute the instructions to: 
create analytical model composition definitions for a plurality of analytical models (Bailey, para [0548], generates executable code to implement analytic model for processing); 
receive analytical model definitions (Bailey, para [0032], I/O descriptor docker container represents analytical model definitions); 
receive an analytical model composition (Bailey, para [0060], analytical model abstraction represents an analytical model composition); 
bind the analytical model composition to the analytical model definitions (Bailey, para [0550], with reference to fig 8 step 806, analytic model abstraction and I/O descriptor go through a binding stage); 
deploy the analytical model composition using the analytical model composition definitions (Bailey, para [0551], with reference to fig 8 step 808, input data stream represents a deployed analytical model composition); 
execute the analytical model composition (Bailey, para [0551], with reference to fig 8 step 810, processes input data steam); and 
return a result of the analytical model composition (Bailey, para [0551], with reference to fig 8 step 812, output data stream including a score and a metric are returned from the process).

claim 13, Bailey discloses the system of claim 12. Bailey additionally discloses wherein creating the analytical model composition definitions comprises defining types of entities produced and consumed by the plurality of analytical models (Bailey, para [0073-74], executable code contains engines based on languages, languages representing types).

Regarding claim 14, Bailey discloses the system of claim 12. Bailey additionally discloses wherein creating the analytical model composition definitions further comprises defining model types for the plurality of analytical models (Bailey, para [0073-74], libraries and/or dependencies are instantiated to permit a flexible selection of programming languages).

Regarding claim 15, Bailey discloses the system of claim 14. Bailey additionally discloses wherein creating the analytical model composition definitions further comprises defining adapters between the model types (Bailey, para [0074], language specific engines represent adapters).

Regarding claim 16, Bailey discloses the system of claim 12. Bailey additionally discloses further comprising collecting model statistics for the analytical model definitions (Bailey, para [0075], stream processor of executable code can provide statistical properties).

Regarding claim 18, Bailey discloses a computer program product for executing a composition of analytical models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
create analytical model composition definitions for a plurality of analytical models (Bailey, para [0548], generates executable code to implement analytic model for processing); 

receive an analytical model composition (Bailey, para [0060], analytical model abstraction represents an analytical model composition); 
bind the analytical model composition to the analytical model definitions (Bailey, para [0550], with reference to fig 8 step 806, analytic model abstraction and I/O descriptor go through a binding stage); 
deploy the analytical model composition using the analytical model composition definitions (Bailey, para [0551], with reference to fig 8 step 808, input data stream represents a deployed analytical model composition); 
execute the analytical model composition (Bailey, para [0551], with reference to fig 8 step 810, processes input data steam); and 
return a result of the analytical model composition (Bailey, para [0551], with reference to fig 8 step 812, output data stream including a score and a metric are returned from the process).

Regarding claim 19, Bailey discloses the computer program product of claim 18. Bailey additionally discloses wherein creating the analytical model composition definitions comprises: 
defining types of entities produced and consumed by the plurality of analytical models (Bailey, para [0073-74], executable code contains engines based on languages, languages representing types); defining model types for the plurality of analytical models (Bailey, para [0073-74], libraries and/or dependencies are instantiated to permit a flexible selection of programming languages); and defining adapters between the model types (Bailey, para [0074], language specific engines represent adapters).

claim 20, Bailey discloses the computer program product of claim 18. Bailey additionally discloses wherein the plurality of analytical models are machine learning models (Bailey, para [0105], tensorflow engine supports machine learning models).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey United States Patent Application Publication US 2019/0042286 in view of Kim United States Patent Application Publication US 2018/0129719.
Regarding claim 9, Bailey discloses the method of claim 1. Bailey does not disclose wherein the analytical model composition are received as a diagram.
Kim discloses an analytical model composition received as a diagram (Kim, para [0013], user input specifies execution of the entire flow diagram).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analytical model to include receiving it as a diagram. The motivation for doing so would have been allowing the user to view and understand the information presented (Kim, para [0005]).

Regarding claim 17, Bailey discloses the system of claim 12. Bailey does not disclose wherein the analytical model composition are received as a diagram.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analytical model to include receiving it as a diagram. The motivation for doing so would have been allowing the user to view and understand the information presented (Kim, para [0005]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey United States Patent Application Publication US 2019/0042286 in view of Horrell United States Patent Application Publication US 2017/0262818.
Regarding claim 10, Bailey discloses the method of claim 1. Bailey does not disclose wherein binding the analytical model composition to the analytical model definitions comprises selecting a model version for each analytical model in the analytical model composition. 
Horrell discloses wherein binding the analytical model composition to the analytical model definitions comprises selecting a model version for each analytical model in the analytical model composition (Horrell, para [0296], selects and defines approximated version of the predictive model based on execution cost).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analytical model to include optimizing the model based on the computer functionality. The motivation for doing so would have been facilitating monitoring an asset while optimizing a model (Horrell, para [0003]).

Regarding claim 11, Bailey in view of Horrell discloses the method of claim 10.  Horrell additionally discloses wherein selecting the model version for each analytical model in the analytical 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analytical model to include optimizing the model based on the computer functionality. The motivation for doing so would have been facilitating monitoring an asset while optimizing a model (Horrell, para [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOPE C SHEFFIELD/               Examiner, Art Unit 2178